Title: To Thomas Jefferson from Stephen Sayre, 21 March 1801
From: Sayre, Stephen
To: Jefferson, Thomas



Sir
Philaa 21 Mar: 1801—

I have been lately in New York, & think it my duty to inform you—that there has been a purchase of 10 acres of land, on Long Island, made by the agent, acting for the navy, at the enormous price of 40000. dollars. This agreement was the subject of conversation, & astonishment, in all companies, & of all parties—universally declaring, that, any private person might have bought it, for one fourth of the amount. If not too late, you will, of course not only investigate, but set aside this shameful transaction.
I can have no interest, either to reform, or inform—nor should I have deem’d it my particular duty, to point out abuses in this, or any other department of our general government had they not been, long since, too evident, to my own eyes, & too flagrant to be tolerated.
Mr. Stoddert, in augt. 1799. employd me to designate a proper place for dry docks, the most eligible for building ships, & to report a true state of facts as to, depth of water tides, rocks, shoals &c &c. to the eastward.—this I undertook, & reported, faithfully—he express’d full satisfaction.
I know it was his opinion, at the time, not to trust any part of our navy, or means to create it, on any part of Long Island—I made him fully sensible, that an enemy could instantly destroy, such establishment—having numberless places in the continent, equally convenient—he therefore did not instruct me to examine the Island—but tho he may have changed his opinion, must he employ an agent so ignorant as not to know, that any proprietor of land could afford to give away a part, to inhance the value of the rest, twenty fold—I told Mr S. this Watson was as ignorant, as to any thing respecting ships, as a common nigro—but, he might have known how to buy land—I also told him, how I saw the nation plunder’d by his other agents—I presume he was offended—for he has not changed them, tho he confess’d the fact. I must, do Mr Gibbs of R.I. the justice to say—he is intelligent, & honest. Those in Boston & Portsmouth, were Tories, in our revolution—they would have deem’d it meritorious to have ruin’d us there—can they now be supposed to tout our government? better than their own interest? were there no intelligent men to be found who had served their country?—
I had no opportunity to know the merits of Mr Hubbert & Mr Howland, agents in Connecticut. The Ship Connecticut, built by contract, is an abortion—she has neither room to fight her guns, accommodation for her officers, or the properties, necessary for  a Merchant—she lay at New London—I examined her accurately—& I ought to know every quality of a good ship—having built two, in 1780. in St Petersburg of 1200 Tons each, acknowledged to have been equal, to any on the ocean, in all points, & superior in sailing to any Merchantmen, tho’ under less masts & sparrs—I have also had opportunity of making my remarks on the finest ships in Plimouth, being there 10 days—I was three weeks at Brest—have seen the docks, & arsenals of Toulon, Cronstadt, & all the inferior ones, of the rest of Europe—what I now say therefore, respecting the Connecticut, I know to be true—when the United States was going out, I predicted, that she must carry away her Bowsprit—she did so—has lost a second—and may lose two more.
I have always had my doubts whether a navy could, under any circumstances, be profitable—I know that in bad hands it is dangerous—under wicked men destructive—I am confident you will, if continued, make the best use of it—but to do this, you must order your secretary to adopt another mode, & employ other men—otherwise the nation will curse your navy, & your own reputation will not escape censure—Dont imagine I wish to be employ’d under this department—I have seen too much—where ignorance, & roguery are united an honest man finds no peaceable abode—If you were to offer me the most profitable agency in the navy I would not accept it—the system is wrong—it gives security & patronage to baseness, peculation, & fraud. and I am sorry to say, that we have no grounds to reproach the most venal nation in Europe with want of virtue.
It was my intention, when I began this letter, meerly to give you that information, which my opportunies have given me, respecting some public abuses, that knowing them, you may apply a remedy; but I will now trouble you with a few words on another subject.
You have named Chancellor Livingston to France—he is every way worthy. Let me ask whether you cannot, make me still useful there. If I was sure of your future patronage, I should accept of a secondary employment. Can the commercial agency be united with secretary of legation? can a salary be annex’d to such appointment, worth my acceptance? could I expect to become his successor, should Mr L. return—which I presume he will wish to do, after our most important concerns, are settled?
I am so far fixd in opinion, that, a great measure may be brought into operation, such as I hinted in my former letter, that, I should prefer the opportunity of promoting it, to any thing which could be offer’d. I am as obstinate in the belief, as Columbus was in his, of an undiscover’d continent. Let me request you not to decide against it, untill you have  the canvass fill’d up, with all its features—a Skeleton, promises neither, beauty, or perfection.
Should it never be adopted you will lose no reputation—but if accomplish’d, you will gain much—
If the powers of Europe do not percieve, the lasting, & extensive benefits of this proposition, they may be instructed, & prevaild upon to do it. you must know, having resided so long among public functionaries, how few there are, who, conceive, or contemplate a great & solid system. Kings are ignorant—their Representatives, are like themselves. I lived among them, from 1777. to 1782, & never found above two men of superior talents. You do not know the influence, of your own name, & character in Europe, if you suppose yourself unable to bring this subject under universal, & serious consideration. under the sanction of your name, & supported by your instructions, I, even I, could settle the affairs of a trouble’d world; perhaps forever
I wish you had named Mr Livingston for St James’s—Kings cannot be expected to serve republicans with fervor, or sincerity—
I am most respectfully

Stephen Sayre

